IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10920
                         Summary Calendar


AMADO GARZA, III,

                                         Plaintiff-Appellant,

versus

S. WAUSON, Correctional Officer 3,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:02-CV-206
                      --------------------
                         January 7, 2003

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Amado Garza, III, Texas prisoner # 752026, appeals from the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous for

failure to exhaust administrative remedies.   Garza argues that he

has exhausted administrative remedies, as evidenced by his Step 1

grievance form which he appended to his complaint.     He also

complains that the district court erred in dismissing the

complaint as frivolous and with prejudice.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10920
                               -2-

     We review de novo the dismissal of an inmate’s civil rights

suit for failure to exhaust administrative remedies.    Richardson

v. Spurlock, 260 F.3d 495, 499 (5th Cir. 2001).   The district

court did not err in its determination that Garza failed to

exhaust administrative remedies; Garza’s Step 1 grievance

indicated that his excessive force allegation was to receive

further administrative review by the Central Grievance Office,

and the record contains no response from that office.    See, e.g.,

Crain v. Prasifka, __S.W.3d__, No. 13-01-00790-CV, 2002 WL

1590491, *2 (Tex. App. 2002).

     Furthermore, the district court did not err when it

dismissed the suit as frivolous and with prejudice.     See Rourke

v. Thompson, 11 F.3d 47, 49 (5th Cir. 1993) (unexhausted in forma

pauperis complaint may be dismissed as frivolous where the

failure to exhaust is such a clear deficiency that it would

render frivolous an attempt to prosecute the suit); Underwood v.

Wilson, 151 F.3d 292, 295 (5th Cir. 1998) (unexhausted in forma

pauperis complaint may be dismissed with prejudice).

     AFFIRMED.